DETAILED ACTION
This office action is responsive to the request for continued examination filed 8/30/2021.  The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims [1, 3-6, 10-11, 13-16, 20] are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Megiddo et al. [US 2014/0289645 A1, hereinafter Megiddo]
 
With regard to Claim 1,
Megiddo teach a computer-implemented method comprising:
detecting changes to a shared document from a plurality of users ([0023], “server may be accessed by a plurality of authors such as authors 114 to create and process content individually or collaboratively”, Fig. 2, 226); 
determining change activities and corresponding provenance to the shared document in response to detecting the changes (Fig. 4-6, [0032]-[0033], “complementary user interface adjacent to the presented content, a list of changes, who made the change, and when are listed (change notices 488 and 486)”, system keep track of different users activities);
determining a quality of change activities of the shared document, (Fig. 4-5, [0032]-[0033], “a list of changes, who made the change, and when are listed (change notices 488 and 486)”, [0038]-[0039], “summary 502 of changes/comments associated with a portion of the content of interest to the author or the entire content”, [0061],  system determine the quality of the change activities that indicates the percentage of substantive changes and non-substantive changes (e.g. Fig. 5A, there is 2 edits within a total of 7 (1 like + 3 comments + 1 reply + 2 edits =7)  granular changes);
generating a context of granular changes based on the quality of change activities, the change activities and corresponding provenance to the shared document (Fig. 4-5, [0032]-[0033], “complementary user interface adjacent to the presented content, a list of changes, who made the change, and when are listed (change notices 488 and 486)”, [0038]-[0039], system keep track of the quality of change activities and display the granular changes based on the tracked activities); 
generating a graphical user interface based on the context, the graphical user interface providing a visualization of the granular changes (Fig. 4-5, [0032]-[0033], “complementary user interface adjacent to the presented content, a list of changes, who made the change, and when are listed (change notices 488 and 486)”, [0038]-[0039], system keep track of different users activities and display the different users activities), the granular changes indicating the quality of the change activities by a corresponding provenance (Fig. 4-5, (revised, added text), Fig. 5A, quality of changes is identified and displayed (“3 comment”, 1 reply, 2 edits”, [0005], [0032]-[0033], “complementary user interface adjacent to the presented content, a list of changes, who made the change, and when are listed (change notices 488 and 486)”, [0039], [0061]);
receiving a selection of a portion of the shared document (Fig. 4, [0033], “author may be enabled to select a portion of content 484”);
identifying the granular changes in the selected portion of the shared document (Fig. 4, [0033], “author may be enabled to select a portion of content 484 within presented content sand see who among the collaborators (486) has processed the selected portion of content 484 through a collaboration pane”);
detecting a selection of a graphical user element in the graphical user interface, and in response to detecting the selection of the graphical user element, causing a display of chronological granular changes only for the selected portion of the shared document in the graphical user interface (Fig. 4-5, [0033], “author may be enabled to select a portion of content 484 within presented content sand see who among the collaborators (486) has processed the selected portion of content 484 through a collaboration pane. While the revised content is shown in its updated form, the changes may be shown upon user action such as touching the highlighted portion or activating a control according to some embodiments.”, Claim 19, “presenting the edits and comments based on one or more of a portion of the content that is of interest to the author”, [0060]-[0061], “edits and comments may be displayed in order of a time of each edit and comment”, “The edits and/or comments may be provided based on a portion of the content that is of interest to an author … a selected portion of content, and similar ones”).

With regard to Claim 3,
Megiddo teach the computer-implemented method of claim 1 further comprising:
determining a quality of change for each user based on the change activities and the corresponding provenance to the shared document (Megiddo, Fig. 4, (revised, added text), Fig. 5A, quality of changes is identified and displayed (“3 comment”, 1 reply, 2 edits” [0005], [0032]-[0033], “complementary user interface adjacent to the presented content, a list of changes, who made the change, and when are listed (change notices 488 and 486)”, [0039], [0061]),
wherein the graphical user interface provides a visualization of the quality of change for one or more users of the plurality of users (Megiddo, Fig. 4, (revised, added text), Fig. 5A, quality of changes is identified and displayed (“3 comment”, 1 reply, 2 edits” [0005], [0032]-[0033], “complementary user interface adjacent to the presented content, a list of changes, who made the change, and when are listed (change notices 488 and 486)”, “(e.g., “created text”, “revised text”)”, [0039], [0061]).

With regard to Claim 4,
Megiddo teach the computer-implemented method of claim 1, wherein generating the graphical user interface further comprises:
visually identifying a portion of the shared document according to granular changes corresponding to the portion of the shared document (Megiddo, Fig. 4, [0033], “author may be enabled to select a portion of content 484 within presented content sand see who among the collaborators (486) has processed the selected portion of content 484 through a collaboration pane”).

With regard to Claim 5,
Megiddo teach the computer-implemented method of claim 1, further comprising:
receiving an identification of a portion of the shared document (Megiddo, Fig. 4, [0033], “author may be enabled to select a portion of content 484 within presented content”);
identifying granular changes in the identified portion of the shared document, and causing a display of the granular changes only for the identified portion of the shared document in the graphical user interface (Megiddo, Fig. 4, [0033], “author may be enabled to select a portion of content 484 within presented content sand see who among the collaborators (486) has processed the selected portion of content 484 through a collaboration pane”, claim 19, [0060]-[0061]).

With regard to Claim 6,
Megiddo teach the computer-implemented method of claim 1, further comprising:
receiving an identification of a portion of the shared document via the graphical user interface (Megiddo, Fig. 4, [0033], “author may be enabled to select a portion of content 484 within presented content”);
identifying granular changes corresponding to the identified portion of the shared document, and generating a visualization of the granular changes for the portion of the shared document in the graphical user interface (Megiddo, Fig. 4, [0033], “author may be enabled to select a portion of content 484 within presented content sand see who among the collaborators (486) has processed the selected portion of content 484 through a collaboration pane”).

With regard to Claim 10,
Megiddo teach the computer-implemented method of claim 1, wherein the graphical user interface provides a high level view of the change activities (Megiddo, Fig. 9, 906, [0060], “application may present a summary of edits and/or comments such as author of an edit, source of a comment, etc”),
wherein the graphical user interface replaces the high level view of the change activities with a low level view of the changes activities in response to a user input, the high level view providing a summary of the change activities, the low level view providing a detailed history of the change activities (Megiddo, Fig. 9, 906, 908, [0060], “details of selected edits or comments may be displayed upon selection of one or more edits or comments. Alternatively, details of changes and/or comments may be displayed in response to selection of a portion of content or selection of an author in the collaboration team”).

With regard to Claim 11,
Claim 11 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 13,
Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claim 1; therefore it is rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Megiddo et al. [US 2014/0289645 A1, hereinafter Megiddo] in view of Fay et al. [US 2017/0177556 A1, hereinafter Fay].

With regard to Claim 2,
Megiddo teach the computer-implemented method of claim 1.
Megiddo do not explicitly teach receiving a semantic query related to change activities to the shared document; identifying granular changes to the shared document based on the semantic query, the change activities and the corresponding provenance; modifying the graphical user interface based on the identified granular changes; and causing a display of the modified graphical user interface at a client device.
Fay teach receiving a semantic query related to change activities to the shared document (Fig. 6-12, [0058]);
identifying granular changes to the shared document based on the semantic query, the change activities and the corresponding provenance (Fig. 6-12, [0058]);
modifying the graphical user interface based on the identified granular changes, and causing a display of the modified graphical user interface at a client device (Fig. 6-12, [0058]-[0059], “display 700 includes a visual representation 710 of the document. The display also includes an annotation legend 720 including details of the annotations, including the activity type 721 that is annotated (searching), the aggregation type 722 that is applied (frequency), the time range 723 for which annotations are generated (Nov. 10, 2015 through Nov. 16, 2015), and a key 724 to the visual characterizations of degree reflected by the annotations. In key 724, it can be seen that the visual characterizations of degree are visual patterns that increase in density as degree becomes higher. In various embodiments, the facility uses various other kinds of visual characterizations, including colors, shades, frequencies of flashing, etc”).
It would have obvious for a person of ordinary skill in the art before the filing date of the invention to modify Megiddo to allow users to search different change activities to the shared document and provide a visualization for the searched activities.
The motive for the modification would have been to provide the user with an effective approaches for visualizing a wide variety of types of activity performed with respect to a document by selecting specific activities of interest to the user to view which will save the user time and improve the user experience (Fay, [0018], “inventors have recognized that more effective approaches to visualizing a wide variety of types of activity performed with respect to a document would have significant utility”).

With regard to Claim 7,
Megiddo teach the computer-implemented method of claim 1.
Megiddo do not explicitly teach aggregating changes based on types of changes for one or more users from the plurality of users; and providing a visualization of the aggregated changes in the graphical user interface.
Fay teach aggregating changes based on types of changes for one or more users from the plurality of users (Fig. 6, [0058], “controls 611-621 that the user may use to select one or more activity types that are to be the subject of the annotations; controls 631-633 that the user may use to select at least one aggregation type to be reflected in the annotations; and controls 641-643 that the user may use to specify people and/or groups of people whose activities are to be reflected in the annotations”); and 
providing a visualization of the aggregated changes in the graphical user interface (Fig. 7, [0059], “display also includes an annotation legend 720 including details of the annotations, including the activity type 721 that is annotated (searching), the aggregation type 722 that is applied (frequency)”).
It would have obvious for a person of ordinary skill in the art before the filing date of the invention to modify Megiddo to allow users to view visualization for the aggregating change activities to the shared document.
The motive for the modification would have been to provide the user with an effective approaches for visualizing a variety of aggregating types of activity performed with respect to a document by selecting specific activities of interest to the user to view which will save the user time and improve the user experience (Fay, [0018], “inventors have recognized that more effective approaches to visualizing a wide variety of types of activity performed with respect to a document would have significant utility”).

With regard to Claim 12,
Claim 12 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Megiddo et al. [US 2014/0289645 A1, hereinafter Megiddo] in view of Haynes, II et al. [US 2012/0036423 A1, hereinafter Haynes]

With regard to Claim 8,
Megiddo teach the computer-implemented method of claim 1.
Megiddo do not explicitly teach determining a modification view privacy setting of one or more users of the plurality of users; determining that an attribute corresponding to a portion of the granular changes corresponds to the modification view privacy setting of the one or more users; and omitting, from the visualization of the granular changes, the portion of the granular changes corresponding to the modification view privacy setting of the one or more users.
Haynes teach determining a modification view privacy setting of one or more users of the plurality of users ([0049], “user may have a choice of: keeping the annotation private (only viewable by the user); making the annotation available to specified friends only; (e.g. by specifying particular individual users or by specifying a particular group); and making the annotation public”);
determining that an attribute corresponding to a portion of the granular changes corresponds to the modification view privacy setting of the one or more users; and omitting, from the visualization of the granular changes, the portion of the granular changes corresponding to the modification view privacy setting of the one or more users ([0049], “user may have a choice of: keeping the annotation private (only viewable by the user); making the annotation available to specified friends only; (e.g. by specifying particular individual users or by specifying a particular group); and making the annotation public”, [0052], “viewer can either specify the comment as public (inheriting the visibility of the source material), anonymous (where any personally identifiable information is removed from the comment), private (only viewed by the author of the commented-upon note) or only available to selected users or groups”).
It would have obvious for a person of ordinary skill in the art before the filing date of the invention to allow users to associate different privacy settings with their granular changes.
The motive for the modification would have been to provide the user with more control and privacy regarding who may see the user activity and changes which provide a better user experience by securing the user privacy.

With regard to Claim 9,
Megiddo teach the computer-implemented method of claim 1.
Megiddo do not explicitly teach determining a shared document privacy setting of one or more users of the plurality of users; aggregating changes to the shared document based on the shared document privacy setting of one or more users.
Haynes teach determining a shared document privacy setting of one or more users of the plurality of users ([0049], “user may have a choice of: keeping the annotation private (only viewable by the user); making the annotation available to specified friends only; (e.g. by specifying particular individual users or by specifying a particular group); and making the annotation public”, [0126]),
aggregating changes to the shared document based on the shared document privacy setting of one or more users (Figs. 2-25, [0049], “user may have a choice of: keeping the annotation private (only viewable by the user); making the annotation available to specified friends only; (e.g. by specifying particular individual users or by specifying a particular group); and making the annotation public”, [0069], [0090], [0126], user can request the available annotation or filter the annotations based on different criteria and the system will hide or provide the annotation that the user requested based on the privacy settings of the user that created the annotation); and 
providing a visualization of the aggregated changes in the graphical user interface  (Figs. 2-25, number of annotation is displayed in the annotation tab, [0049], “user may have a choice of: keeping the annotation private (only viewable by the user); making the annotation available to specified friends only; (e.g. by specifying particular individual users or by specifying a particular group); and making the annotation public”, [0069]-[0070], “user has filtered it down to 105 notes, this figure will say “105 notes (of 12,000)”, [0090], user can request the available annotation or filtered the annotations based on different criteria and the system will hide or provide the annotation that the user requested based on the privacy settings of the user that annotated the document).
It would have obvious for a person of ordinary skill in the art before the filing date of the invention to allow users to associate different privacy settings with their granular changes and allow users to view visualization for the aggregating change activities to the shared document.
The motive for the modification would have been to provide the user with more control and privacy regarding who may see the user activity and changes which provide a better user experience by securing the user privacy and to provide the user with an effective approaches for visualizing a variety of aggregating types of activity performed with respect to a document by selecting specific activities of interest to the user to view which will save the user time and improve the user experience.

With regard to Claim 18,
Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to Claim 19,
Claim 19 is similar in scope to claim 9; therefore it is rejected under similar rationale.

Response to Arguments
Applicant argue regarding claims 1, 11, and 20 that Meggido fails to teach the ability to only display chronological granular changes associated with a selected portion of a shared document (Remarks P. 10).
Examiner respectfully disagrees, Meggido teach the argued limitation as shown in Fig. 4 that show the ability to display the granular changes associated with the selected portion upon interaction with the selected portion (highlighted) or interaction with an element See at least Fig. 4-5, ¶33, ““author may be enabled to select a portion of content 484 within presented content sand see who among the collaborators (486) has processed the selected portion of content 484 through a collaboration pane. While the revised content is shown in its updated form, the changes may be shown upon user action such as touching the highlighted portion or activating a control according to some embodiments.”, Claim 19, “presenting the edits and comments based on one or more of a portion of the content that is of interest to the author”, ¶60-¶61, “edits and comments may be displayed in order of a time of each edit and comment”, “The edits and/or comments may be provided based on a portion of the content that is of interest to an author … a selected portion of content, and similar ones”.

Applicant argue regarding claims 1, 11, and 20 that Nagarajan and Gelman fail to 
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on that Nagarajan and Gelman for any teaching or matter specifically challenged in the argument.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 10,025,759 B2 issued to Mulder. Mulder disclose the ability to identify the percent of changes within a document See at least Fig. 2C 

US Patent No. 9,817,806 B1 issued to Avery et al. See at least Abstract, Col. 3, lines 42-44

US Patent Application Publication No. 20200090126 A1 filed by Chung et al. See at least Fig. 3, [0040], “comments 306 may display a number that indicates a number of comments associated with the section or element, i.e., the number of comments exchanged or posted to the specific comment in question”

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174